IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 106 MM 2018
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 MARK T. STORMS,                              :
                                              :
                     Petitioner               :

                                        ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already prepared Petition for Allowance of Appeal within 5 days.